DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James C. Signor (REG# 59233) on 8/18/2022.

FOR THE CLAIMS:

 	Claim 1 (Currently Twice-Amended): An interconnection comprising: a circuit board assembly including a first outer layer assembly, a second outer layer assembly, and an intermediate layer assembly which are stacked on top of each other, the intermediate layer assembly being disposed between the first outer layer assembly and the second outer layer assembly, the first outer layer assembly including at least one layer that is electrically conductive, the second outer layer assembly including at least one layer that is electrically conductive, and the circuit board assembly including a first hollow forming a cable-receiving space between the first outer layer assembly and the second outer layer assembly, whereby [[a]] the cable-receiving space is formed at a first side edge of the circuit board assembly, and a second hollow between the first outer layer assembly and the second outer layer assembly, whereby a resonant cavity is formed; and a hybrid cable assembly including at least one dielectric waveguide system configured to transmit a radar wave in a frequency range from about 70 to about 300 GHz, the at least one dielectric waveguide system having a core and a cladding, the cladding surrounding the core, the hybrid cable assembly including a first conductor system configured to transmit power and/or data, the first conductor system being disposed adjacent to the at least one dielectric waveguide system, the first conductor system including an electrically conductive inner conductor assembly surrounded by a sheath, the electrically conductive inner conductor assembly being inserted at the first side edge into the cable-receiving space and galvanically connected to a first inner-conductor connection region of the circuit board assembly, and at least the core of the at least one dielectric waveguide system being inserted at the first side edge into the cable-receiving space and disposed at a waveguide connection region of the circuit board assembly, wherein the circuit board assembly includes a computer chip which is configured to communicate via the at least one dielectric waveguide system, and wherein the resonant cavity connects the at least one dielectric waveguide system to the computer chip such that electromagnetic radiation emerging from the at least one dielectric waveguide system passes through the resonant cavity and strikes the computer chip.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest an interconnection comprising: a circuit board assembly having an intermediate layer assembly between a first and second outer layer assemblies; a first hollow forming a cable receiving space between the first and second outer layer assemblies formed at a first side edge of the circuit board assembly, a second hollow forming a resonant cavity formed between the first and second outer layer assemblies; a hybrid cable assembly having a dielectric waveguide system having a core surrounded by a cladding and a first conductor system disposed adjacent to the dielectric waveguide system, the first conductor system having an electrically conductive inner conductor assembly surrounded by a sheath, the electrically conductive inner conductor assembly inserted at the first side edge into the cable-receiving space and galvanically connected to a first inner-conductor connection region of the circuit board assembly, the core of the dielectric waveguide system inserted at the first side edge into the cable-receiving space, wherein the circuit board assembly includes a computer chip, the resonant cavity connects the dielectric waveguide system to the computer chip such that electromagnetic radiation emerging from the dielectric waveguide system passes through the resonant cavity and strikes the computer chip; in combination with all other features claimed.

Regarding claims 2-14, these claims are allowed based on their dependence on the allowed independent claim 1 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847